DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 01/19/22 as being acknowledged and entered.  By this amendment claims 11-17 are canceled, claims 21-30 have been added and claims 1-10, 21-30 are pending, and claims 2 and 4-5 are withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10, 18-27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun (US PGPub 2020/0273501).
Claim 1:  Yun teaches (Fig. 7J) a three-dimensional memory device comprising: an alternating stack of insulating layers (110) and electrically conductive layers (130a) 
Claim 3:  Yun teaches each charge storage material portion comprises a respective silicon nitride material portion [0057].  
Claim 6:  Yun teaches (Fig. 7J) the upper flange portion contacts a horizontal top surface of the blocking dielectric layer; and the lower flange portion comprises a horizontal bottom surface of the blocking dielectric layer.  
Claim 7:  Yun teaches (Fig. 7J) the blocking dielectric layer (125) has a laterally-undulating vertical cross-sectional profile; first tubular portions of the blocking dielectric layer located at levels of the insulating layers (110) are laterally offset outward from second tubular portions of the blocking dielectric layer located at levels of the electrically 
Claim 8:  Yun teaches (Fig. 7J) the vertical semiconductor channel comprises:-101-Atty. Dkt. No. 3590-966B a tubular portion that vertically extends through a plurality of electrically conductive material layers within the alternating stack; and laterally-protruding portions that protrude outward from the tubular portion at the levels of the insulating layers.  
Claim 10:  Yun teaches the memory opening fill structure further comprises a doped semiconductor drain region that overlies the vertical semiconductor channel and forms a p-n junction at an interface with the vertical semiconductor channel [0039].  It is noted that this is a common structure for transistors.
Claim 18:  Yun teaches (Fig. 4E) a three-dimensional memory device comprising: an alternating stack of insulating layers (110) and electrically conductive layers (WS) located over a substrate; a memory opening vertically (CHH) extending through the alternating stack, wherein the memory opening has laterally-protruding portions (GR1a) that extend outward at levels of the insulating layers; and a memory opening fill structure located in the memory opening and comprising, from outside to inside, a blocking dielectric layer (125), that continuously extends vertically through a plurality of electrically conductive layers through a plurality of insulating layers within the alternating stack a vertical stack of charge storage material portions (130) , a tunneling dielectric layer (140), and a vertical semiconductor channel (150), and a vertical-105-Atty. Dkt. No. 3590-966B stack of discrete annular insulating material portions (130R)  located at the levels of the insulating layers between the blocking dielectric layer and the tunneling dielectric layer.   
 teaches (Fig. 4E) the tunneling dielectric layer comprises a straight outer sidewall contacting each annular insulating material portion within the vertical stack of annular insulating material portions and contacting the vertical stack of charge storage material portions.  
Claim 20:  Yun teaches each charge storage material portion comprises a respective semiconductor material portion, a respective silicon nitride material portion [0057], or a respective stack of a semiconductor material portion and a silicon nitride material portion.
Claim 21:  Yun teaches (Fig. 3) the blocking dielectric layer vertically extends continuously through each electrically conductive layer within the alternating stack except a bottommost electrically conductive layer within the alternating stack.  
Claim 22:  Yun teaches [0039, 0041 and 0152] each insulating layer within the alternating stack except a bottommost insulating layer within the alternating stack comprises a respective cylindrical sidewall that vertically extends from a horizontal top surface of a respective insulating layer to a horizontal bottom surface of the respective insulating layer; and an entirety of the respective cylindrical sidewall of each insulating layer is in direct contact with a respective cylindrical segment of an outer sidewall of the blocking dielectric layer.  
Claim 23:  Yun teaches (Fig. 7J)  a dielectric core (156) that is laterally surrounded by the vertical semiconductor channel (150), wherein: the tunneling dielectric layer (140) comprises vertically-extending surface segments that are more distal from the dielectric core along a lateral direction than the vertical stack of discrete charge storage material portions is from the dielectric core; and an entirety of each 
Claim 24:  Yun teaches (Fig. 5N, 8D,11)  a dielectric core (156) that is laterally surrounded by the vertical semiconductor channel (150), wherein: the vertical semiconductor channel comprises laterally-protruding portions at levels of the insulating layers; and distal sidewalls of the laterally-protruding portions of the vertical semiconductor channel are more distal along a lateral direction from the dielectric core than the vertical stack of discrete charge storage material potions is from the dielectric core.  Portions of channel (150) are more distal than portions of charge storage materials (130)
Claim 25:  Yun teaches (Fig. 5N, 8D,11)  wherein each of the laterally- protruding portions of the vertical semiconductor channel underlies and has an areal overlap along a vertical direction with a respective overlying discrete charge storage material portion within the vertical stack of discrete charge storage material portions, and overlies and has an areal overlap7Application No. 16/849,664Docket No.: 3590-966B Response to Non-Final Office Action of October 21, 2021along the vertical direction with a respective underlying discrete charge storage material portion within the vertical stack of discrete charge storage material portions.  
Claim 26:  Yun teaches (7J)  each charge storage material portion (130a) comprises: an outer sidewall of the upper flange portion has a top periphery that coincides with an outer periphery of a top surface of the upper flange portion; an outer sidewall of the lower flange portion has a bottom periphery that coincides with an outer 
Claim 27:  Yun teaches (Fig. 13/14A) the memory opening fill structure further comprises a vertical stack of discrete annular insulating material portions (130f2/130) located at the levels of the insulating layers between the blocking dielectric layer (125) and the tunneling dielectric layer (140) and in direct contact with the vertical stack of discrete charge storage material portions (130f1/142).  
Claim 29:  Yun teaches (Fig. 4E) the blocking dielectric layer vertically extends continuously through each electrically conductive layer within the alternating stack except a bottommost electrically conductive layer within the alternating stack.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US PGPub 2020/0273501).


Claim 28:  Yun teaches (Fig. 7J) the straight outer sidewall of the tunneling dielectric layer vertically extends straight through the plurality of electrically8Application No. 16/849,664Docket No.: 3590-966B Response to Non-Final Office Action of October 21, 2021conductive layers within the alternating stack and through the plurality of insulating layers within the alternating stack.  
Claim 30: Yun teaches (Fig. 14A) the vertical stack of discrete annular insulating material portions comprises silicon oxide (142); the vertical stack of charge storage material portions (130) comprises silicon nitride; and the vertical stack of discrete annular insulating material portions is in direct contact with the vertical stack of discrete charge storage material portions. It would have been obvious to one of ordinary skill in the art to make (142) silicon oxide so that it could be etched so that the charge storage materials portions (130) remain during the process described in [0127].  It is also noted that silicon oxide is a common dielectric material used in memory films.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH K SALERNO/Primary Examiner, Art Unit 2814